DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 13 element limitations as amended, or the combination of all claim 16 element limitations as amended.  Specifically, in regard to claims 1 and 13 the prior art of record at least does not expressly teach the concept of the ultrasonic fingerprint detection circuit includes a plurality of first wirings and the living body detection circuit includes a plurality of first touch electrodes; a number of the plurality of first wirings forms the plurality of first touch electrodes.  In addition, in regard to claim 16 the prior art of record at least does not expressly teach the concept of the ultrasonic fingerprint detection circuit includes a plurality of first wirings and the living body detection circuit includes a plurality of first touch electrodes; a number of the plurality of first wirings forms the plurality of first touch electrodes; the living body detection circuit further includes a plurality of touch electrodes and a plurality of touch wirings, and the plurality of touch electrodes is coupled to the plurality of touch wirings respectively; the plurality of first wirings are divided into a plurality of regions through a timing sequence, the plurality of first wirings includes a plurality of third wirings in each of the plurality of regions, and the plurality of third wirings form one of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621